On May 7, 1991, the Defendant was sentenced to Count V, Assault, five (5) years; and Count VI, Assault, five (5) years. The sentences shall be served concurrently with credit given for 39 days time served.
On April 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and he represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the following conditions added: (1) that as a condition of parole, the defendant shall have no contact with minors 18 years of age or younger without appropriate approval of his probation officer; and (2) that prior to defendant’s release from the Montana State Prison, he must successfully complete the anger management program at Montana State Prison.
The reason for the decision is the Sentence Review Board believes it is necessary to require such requirements to protect society from this defendant upon his release from the Montana State prison.
*9DATED this 23rd day of April, 1992.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
The Sentence Review Board wishes to thank Mr. Boone for his assistance to this Court.